Citation Nr: 0202263	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  96-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
epididymitis.

2.  Entitlement to a rating in excess of 10 percent for 
emphysema with asthma from December 1, 1994 to June 7, 2000.

3.  Entitlement to a rating in excess of 60 percent for 
emphysema with asthma from June 8, 2000.  


REPRESENTATION

Veteran represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from November 1970 to 
November 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO).  

By October 1995 decision, the RO, inter alia, denied service 
connection for a left shoulder disability and granted service 
connection for several disabilities, assigning the following 
initial disability ratings:  chondromalacia of the left knee 
(zero percent), chondromalacia of the right knee (zero 
percent), epididymitis (zero percent), emphysema with asthma 
(10 percent), and residuals of a right thumb chip fracture 
(zero percent), all effective December 1, 1994, the day 
following the date of the veteran's separation from service.  
He appealed that decision, including the initial ratings 
assigned by the RO.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In February 1996, he and his spouse testified before a local 
Hearing Officer at the RO.  By rating decision in September 
1996, the RO increased the ratings for the veteran's 
epididymitis and right thumb disability from zero to 10 
percent, effective December 1, 1994.  Although increased 
ratings for these disabilities were granted, the issues of 
entitlement to initial ratings in excess of 10 percent for 
epididymitis and a right thumb disability remained on appeal, 
as the maximum schedular rating were not assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

Thereafter, in July 1999, the Board denied initial 
compensable ratings for chondromalacia of the right and left 
knees, an initial rating in excess of 10 percent for 
residuals of a chip fracture of the right thumb, and service 
connection for a left shoulder disability.  The remaining 
issues of entitlement to initial ratings in excess of 10 
percent for epididymitis and emphysema with asthma were 
remanded for additional development of the evidence and for 
due process considerations.  The record indicates that the 
development requested by the Board in its July 1999 remand 
has been completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).

While the matter was in remand status, by September 2000 
rating decision, the RO increased the rating for the 
veteran's emphysema with asthma to 60 percent, effective June 
8, 2000.  As reflected on the cover page above, given the 
procedural history of this case, proper adjudication of the 
claim requires an evaluation during two discrete time 
periods.  The first period extends from December 1, 1994, the 
effective date of the award of service connection, to June 7, 
2000, after which time the RO increased the rating for the 
veteran's emphysema with asthma to 60 percent.  The second 
period is from June 8, 2000.  See Fenderson and AB, supra.


FINDINGS OF FACT

1.  The veteran's epididymitis is manifested by dull pain and 
occasional numbness in the testicles and atrophy of the left 
testicle; there is no evidence of removal or complete atrophy 
of both testicles, nor epididymo-orchitis with recurrent 
urinary tract infections, voiding dysfunction, or renal 
pathology.  

2.  From December 1, 1994 to October 6, 1996, the veteran's 
emphysema with asthma was not characterized as at least 
moderate, nor did he report rather frequent asthmatic attacks 
with moderate dyspnea on exertion between attacks or at least 
moderate dyspnea after climbing a flight of stairs or walking 
more than a block. 

3.  From October 7, 1996 to June 7, 2000, the veteran's 
emphysema with asthma required daily inhalational or oral 
bronchodilator therapy.

4.  From June 8, 2000, his emphysema with asthma was 
manifested by severe symptoms confirmed by pulmonary function 
studies with exertional dyspnea, but no objective showing of 
pronounced disability, intractable and totally incapacitating 
symptoms, dyspnea at rest, marked dyspnea and cyanosis on 
mild exertion, pulmonary function test findings of FEV-1 less 
than 40 percent of predicted value, FEV-1/FVC of less than 40 
percent of predicted value, DLCO (SB) of 40 percent of 
predicted value, maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption, cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes of 
acute respiratory failure, or outpatient oxygen required.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for epididymitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.115a, 
4.115b, Diagnostic Code 7525 (2001). 

2.  From December 1, 1994 to October 6, 1996, the criteria 
for a rating in excess of 10 percent for emphysema with 
asthma have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.97, Diagnostic Codes 6602, 
6603 (effective prior to Oct. 7, 1996).  

3.  From October 7, 1996 to June 7, 2000, the criteria for a 
30 percent rating for emphysema with asthma, but no higher, 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.97, Codes 6602, 6603 (effective 
prior to Oct. 7, 1996), 4.97, Codes 6602, 6603 (2001).

4.  From June 8, 2000, the criteria for a rating in excess of 
60 percent for emphysema with asthma have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.97, Codes 6602, 6603 (effective prior to Oct. 7, 1996), 
4.97, Codes 6602, 6603 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that there has been a change in 
the law during the pendency of this appeal with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West Supp. 2001).  VA 
has issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45620, et seq. 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  

After reviewing the record, the Board finds that VA has 
satisfied its duties to the veteran under both the former law 
and VCAA.  Regarding VA's duty to notify, the Board finds 
that the discussions in the rating decision, Statements of 
the Case, RO letters, and the Board's July 1999 decision 
informed the veteran and his representative of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements. 

The Board further finds that VA's duties to assist the 
veteran set forth at 38 U.S.C.A. § 5103A have also been 
fulfilled.  After reviewing the record, the Board finds that 
no further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claims.  The veteran's service medical records have been 
associated with the claims folder, as have VA clinical 
records identified by the veteran.  The Board also notes that 
notes that the veteran has not referenced any additional 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of these claims.  The 
veteran has also undergone several VA medical examinations, 
which the Board finds are sufficiently thorough to adequately 
and fairly address the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  In view of the comprehensive 
nature of the evidence of record, and because the veteran has 
been clearly notified of the evidence needed to substantiate 
his claims, the Board finds that VA has met or exceeded its 
obligations to the veteran under both the old and new 
criteria with respect to the duty to notify and assist.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Thus, no useful purpose would be served in remanding this 
matter for additional development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no benefit flowing to the veteran.  Such remands are to 
be avoided.  See Winters v. West, 12 Vet. App.  203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

I.  Factual Background

The veteran's service medical records show that he was seen 
on several occasions for treatment of epididymitis, as well 
as emphysema and asthma.  Following his retirement from 
active service in November 1994, he submitted an application 
for VA compensation benefits, including claims of service 
connection for epididymitis and a chronic lung disability. 

In connection with his claims, on VA medical examination in 
January 1995, at which he reported problems with shortness of 
breath in service.  He also indicated that he had been 
diagnosed with antitrypsin deficiency syndrome and treated 
with Proventil and Zantac.  He stated that he was then on 
therapy and had continued on medication.  On physical 
examination, the veteran's weight was 89.3 kilograms.  His 
lungs were clear to percussion and auscultation and he had 
good expiratory and inspiratory volume on examination.  X-ray 
examination of the lungs was normal.  Pulmonary function 
testing showed FEV-1 to be 69 percent of predicted value 
(pre-dilator) and 77 percent of predicted value (post-
dilator).  No complaints of epididymitis were recorded on 
examination.  The genitalia was normal externally and no 
other abnormality was recorded.  

By October 1995 rating decision, the RO granted service 
connection for epididymitis and assigned an initial zero 
percent rating under Code 7525.  Also, the RO granted service 
connection for emphysema with asthma and assigned an initial 
10 percent rating under Codes 6602-6603.  Both ratings were 
effective December 1, 1994, the day following the date of the 
veteran's separation from active service.  

The veteran appealed the decision, claiming entitlement to 
higher ratings for his epididymitis and emphysema with 
asthma.  Specifically, he claimed he had constant pain in his 
testicles, which he controlled using supportive equipment.  
He also complained of shrinkage of his testicles.  Regarding 
his lung disability, he stated he had problems breathing 
after exercising on cold days or when he inhaled paint fumes 
or car exhaust.  

In February 1996, the veteran testified at a hearing that, as 
to his lung disability, he used his inhaler about one to 
three times daily and felt short of breath with heavy 
exertion when he was around chemicals, car exhaust, perfume, 
or cold weather.  He stated that he was on no other 
medication besides inhalers (Proventil and Hytrovent).  He 
stated that his condition became a bit worse in the past 
year.  Regarding his epididymitis, he stated that he had 
constant dull pain in his testicles since he underwent a 
vasectomy in service.  He indicated that he also had 
occasional numbness, swelling, and some sexual dysfunction.  
He denied urological symptoms.  His spouse explained that his 
condition interfered with sexual activity in that he 
experienced pain in the area.  

VA outpatient treatment records show that in December 1995, 
the veteran was seen for complaints of epididymitis.  He 
reported that he had had difficulty for the past two years 
since a vasectomy.  The impression was previous epididymitis 
with residual sensitivity.

On VA medical examination in March 1996, the veteran reported 
that in 1991, he was diagnosed with asthma and emphysema.  He 
stated that he used inhalers, Proventil and Atrovent, for 
control of symptoms.  It was noted that he had been 
instructed to use two puffs daily, or as needed.  He stated 
that he had shortness of breath with activity, cold weather, 
and increased pollen.  On examination, his weight was 98.5 
kilograms.  The chest was clear to percussion and 
auscultation without rales, rhonchi and only a very 
occasional slight basilar wheeze with forced expiration.  The 
veteran had decreased inspiratory and expiratory phase with 
arms down, but on elevating his arms, he had a normal 
inspiratory and expiratory phase and much better air flow.  
The impression was Antitrypsin Type II asthma with emphysema.  
Pulmonary function testing showed that FVC was 82 percent of 
predicted value (pre-dilator) and 83 percent of predicted 
value (post-dilator).  FEV-1 was 63 percent of predicted 
value (pre-dilator) and 71 percent of predicted value (post-
dilator).  FEV-1/FVC was 82 percent of predicted value.  

In March 1996, the veteran underwent medical examination 
pursuant to his claim for increased rating for epididymitis.  
He reported that in 1980, he had a vasectomy after which he 
had some sort of infection.  Thereafter, he reported that he 
had chronic intermittent pain in both testicles which could 
be exquisitely tender.  On examination, the left testicle was 
atrophic and about 1/2 the size of the left testicle.  The 
epididymis felt normal, although the superior pole was fairly 
tender.  The right testicle was more normal and the veteran 
seemed to have a considerable sensitivity in the area.  On 
palpation of the epididymis, the examiner noted that it was 
definitely tender and might be a little more thickened that 
what the normal is.  The examiner concluded that the veteran 
was a candidate for bilateral epididymectomy.  He noted that 
the veteran appeared to have a chronic congestion of the 
epididymis that may well be causing him some problems.  

By rating decision in September 1996, the RO increased the 
rating for the veteran's epididymitis to 10 percent, 
effective December 1, 1994.  

Additional VA outpatient treatment records show that in May 
1997, he was seen for six-month check up for asthma; his 
medication was renewed.  In December 1997, he reported that 
he had some increased dyspnea in the past year, but he 
attributed it to his weight gain.  

On VA medical examination in March 2000, the veteran reported 
a history of chronic bilateral orchalgia.  He indicated that 
he had pain with exertion, coitus, and ejaculation, though he 
was able to perform sexually.  The impression was chronic 
scrotal pain post vasectomy.  The examiner indicated that 
such condition was presumed to be secondary to epididymitis, 
though it could also be post surgical neuropathy.  

On VA pulmonary examination in March 2000, the veteran 
reported intermittent dyspnea on exertion and shortness of 
breath.  He denied any recent weight gain or loss.  He 
indicated that he used his inhaler 3-4 times daily secondary 
to shortness of breath and wheezing.  He indicted that he was 
limited to five minutes of severe exertion before causing 
dyspnea.  On examination, his weight was 215 pounds.  He had 
decreased breath sounds and minimal expiratory wheezing.  The 
impressions were heredity emphysema, dyspnea especially with 
exertion, alpha-1 Antitrypsin deficiency and reactive airway 
disease.  

The veteran underwent pulmonary function testing on June 8, 
2000 which showed FVC of 55 percent of predicted value (pre-
dilator) and 56 percent of predicted value (post-dilator).  
FEV-1 was 42 percent of predicted value (pre-dilator) and 46 
percent of predicted value (post-dilator).  FEV-1/FVC was 75 
percent of predicted value (pre-dilator) and 82 percent of 
predicted value (post-dilator).  A VA medical examiner 
interpreted the test as showing severe obstructive lung 
disease.  

On VA medical examination in August 2000, a pulmonary 
function test performed in August 2000 showed DLCO of 70 
percent predicted value, which suggested mild reduction in 
diffusing capacity.  The veteran reported shortness of breath 
twice daily with associated wheezing, mostly in the morning.  
He indicated that his wheezing responded well to inhalers.  
He denied pulmonary infections in the past eighteen months.  
On examination, the veteran's chest was clear with no 
wheezing, rales, or rhonchi.  The impression was mild 
symptoms of obstructive airway disease with patient-reported 
Alpha-1 antitrypsin disease.

VA clinical records show that in September 2001, the veteran 
denied worsening of his shortness of breath symptoms.  He 
indicated that he had occasional wheezing.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C. § 
5107(b) (West 1991 & Supp. 2001); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990) (when a veteran seeks 
benefits and the evidence is in relative equipoise, the law 
requires that the veteran prevail).  

III.  Analysis

Epididymitis

The veteran's epididymitis has been rated by the RO under 
Code 7525, pertaining to chronic epididymo-orchitis, which 
provides that the disability is to be rated as urinary tract 
infection.  Urinary tract infections are rated as 10 percent 
disabling when the condition requires long-term drug therapy, 
1-2 hospitalizations per year, and/or require intermittent 
intensive management.  A 30 percent rating is assigned for 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (more than 2 times yearly), and/or requiring 
continuous intensive management.  See 38 C.F.R. §§ 4.115a, 
4.115b (2001).  When manifested by poor renal function, the 
rating will be based on renal dysfunction.  However, in this 
case there is no evidence of renal dysfunction.  

It is noted that Code 7525 also provides that for tubercular 
infections, epididymo-orchitis is to be rated in accordance 
with 38 C.F.R. § 4.88b or 4.89, which ever is appropriate.  
In this case, however, as the veteran's epididymitis has not 
been attributed to a tubercular infection, such provisions 
are not applicable.  

Also, Code 7523 provides for a noncompensable rating for 
complete atrophy of one testis.  For complete atrophy of both 
testes, a 20 percent rating is assigned.  Code 7524 provides 
a noncompensable rating for removal of one testis; if both 
testes are removed, or only one testis is removed as the 
result of service-incurred injury or disease, with the 
absence or non-functioning of the other testis unrelated to 
service, a maximum 30 percent rating is assignable for the 
service-connected disability.

Applying the criteria set forth above to the facts in this 
case, the Board finds that an initial rating in excess of the 
current 10 percent for the service-connected epididymitis is 
not warranted.  As noted, the veteran has reported that his 
epididymitis is manifested by pain in the testicles, 
occasional numbness and swelling, as well as atrophy.  The 
objective medical evidence confirms the veteran's reports in 
this regard.  For example, a March 1996 VA medical 
examination report noted that the veteran's left testicle was 
atrophic and that he seemed to have considerable sensitivity 
in the area.  A March 2000 VA medical examination report 
contains a diagnosis of chronic scrotal pain.  

The Board finds that these symptoms are consistent with the 
currently-assigned 10 percent rating.  However, the record 
contains no indication of symptomatology which would warrant 
a rating in excess of 10 percent.  For example, there is no 
indication of a urinary tract infection or voiding 
dysfunction.  In fact, the veteran has denied all urinary 
symptoms.  Likewise, there is no evidence that the veteran's 
epididymitis requires frequent hospitalizations or continuous 
intensive management, nor is there any indication of removal 
or complete atrophy of both testicles.

In view of the foregoing, the  Board finds that the veteran's 
epididymitis is appropriately rated as 10 percent disabling, 
under Code 7525.  Since the preponderance of the evidence is 
against the claim for an initial rating in excess of 10 
percent for the veteran' epididymitis, the benefit-of-the-
doubt doctrine is not applicable, and an increased rating 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Emphysema with asthma

As a preliminary matter, the Board notes that the criteria 
for evaluating pulmonary disorders were changed effective on 
October 7, 1996.  See 61 Fed. Reg. 46,720-31 (Sept. 5, 1996).  
Where the law changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply unless Congress provides otherwise.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

However, where (as here) the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  See VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 
Fed. Reg. 33421 (2000).  

Under the former Code 6602 for bronchial asthma, mild 
symptoms with paroxysms of asthmatic type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks 
warranted a 10 percent disability rating.  A 30 percent 
rating was warranted for moderate symptoms with asthmatic 
attacks rather frequent (separated by only 10-14 day 
intervals) with moderate dyspnea on exertion between attacks.  
A 60 percent rating was warranted for severe symptoms with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  Pronounced symptoms with very frequent asthmatic 
attacks, severe dyspnea on slight exertion between attacks, 
and marked loss or weight or other evidence of severe 
impairment of health warranted a 100 percent rating.  38 
C.F.R. § 4.97, Code 6602 (1996).

Under the former criteria of Code 6603, pulmonary emphysema 
was evaluated as follows:  10 percent if mild with evidence 
of ventilatory impairment on pulmonary function testing 
and/or definite dyspnea on prolonged exertion; 30 percent if 
moderate with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface; pulmonary function testing consistent with findings 
of moderate emphysema.  A 60 percent rating was assigned if 
the pulmonary emphysema was severe with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping; ventilatory impairment of severe 
degree confirmed by pulmonary function testing with marked 
impairment of health.  A 100 percent rating was assigned for 
pronounced, intractable, and totally incapacitating pulmonary 
emphysema, with dyspnea at rest, or marked dyspnea and 
cyanosis on mild exertion; severity of emphysema confirmed by 
chest X-rays and pulmonary function testing.  38 C.F.R. § 
4.97, Code 6603 (1996).

Under the current version of Code 6602, which became 
effective on October 7, 1996, bronchial asthma warrants a 10 
percent rating if it is manifested by FEV-1 of 71 to 80 
percent of predicted value; FEV-1/FVC of 71 to 80 percent 
predicted value; or where intermittent inhalational or oral 
bronchodilator therapy is necessary.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent of predicted value; 
FEV-1/FVC of 56 to 70 percent predicted value; or where daily 
inhalational or oral bronchodilator therapy, or inhalational 
anti-inflammatory medication is required.  A 60 percent 
rating is warranted for FEV-1 of 40 to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent predicted 
value; or at least monthly visits to a physician for required 
care of exacerbations, or; intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
less than 40-percent of predicted value; FEV-1/FVC less than 
40 percent predicted value; or more than one attack per week 
with episodes of respiratory failure, or; the requirement for 
the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  In the 
absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97.

Under the current version of Code 6603, pulmonary emphysema 
is evaluated as follows:  10 percent evaluation in cases of 
FEV-1 of 71 to 80 percent of predicted value; FEV-1/FVC of 71 
to 80 percent of predicted value; or DLCO(SB) of 66 to 80 
percent of predicted value.  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent of predicted value; 
FEV-1/FVC of 56 to 70 percent of predicted value; or DLCO(SB) 
of 56 to 65 percent of predicted value.  A 60 percent 
evaluation is in order for FEV-1 of 40 to 55 percent of 
predicted value; FEV-1/FVC of 40 to 55 percent of predicted 
value; DLCO(SB) of 40 to 55 percent of predicted value; or 
maximum oxygen capacity of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is assigned 
for FEV-1 less than 40 percent of predicted value, or; FEV-
1/FVC less than 40 percent of predicted value; or DLCO (SB) 
less than 40 percent of predicted value; or maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or cor pulmonale (right 
heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requires outpatient oxygen therapy.

Applying the criteria set forth above to the facts in this 
case, the Board finds that for the period from December 1, 
1994, to October 6, 1996, the criteria for a rating in excess 
of 10 percent have not been met. 

Specifically, the evidence shows that from December 1, 1994, 
to October 6, 1996, the veteran's asthma and emphysema 
symptoms were not characterized as at least moderate, nor did 
he report rather frequent asthmatic attacks with moderate 
dyspnea on exertion between attacks or at least moderate 
dyspnea after climbing one flight of stairs or walking more 
than one block.  See 38 C.F.R. § 4.97, Code 6602 (1996).  

Rather, on VA medical examination in January 1995, the 
veteran reported only general symptoms of shortness of 
breath; objective examination revealed that he had good 
expiratory and inspiratory volume and X-ray examination of 
the lungs was normal.  Likewise, on VA medical examination in 
March 1996, the veteran reported that he experienced 
shortness of breath with activity, cold weather, and 
increases in pollen.  Objective examination revealed that his 
chest was clear to percussion and auscultation and there were 
no rales, rhonchi and only a very occasional slight basilar 
wheeze with forced expiration.  He had a decreased 
inspiratory and expiratory phase with arms down, but upon 
elevating his arms, he had a normal inspiratory and 
expiratory phase and a much better air flow.  

In view of the foregoing, the Board finds that the evidence 
of record does not support the assignment of a rating in 
excess of 10 percent for emphysema with asthma during the 
period from December 1, 1994 to October 6, 1996.  

Turning to the period from October 7, 1996 to June 7, 2000, 
the Board finds that the evidence of record supports a 30 
percent rating for the veteran's emphysema with asthma.  As 
noted, effective October 7, 1996, new criteria for the 
evaluation of pulmonary disorders became effective, providing 
a 30 percent rating where daily inhalational or oral 
bronchodilator therapy, or inhalational anti-inflammatory 
medication are required.  38 C.F.R. § 4.97, Code 6602.  In 
this case, the veteran reported using inhalers daily during 
this period for symptoms of shortness of breath and wheezing.  
Thus, this more nearly approximates the criteria for a 30 
percent rating during this period; however, the evidence 
clearly shows that a rating in excess of 30 percent from 
October 7, 1996 to June 7, 2000 is unwarranted.  

For example, there were no pulmonary function tests showing 
values necessary to warrant a rating in excess of 30 percent 
under the new criteria set forth in Codes 6602 or 6603.  
Likewise, there were no clinical findings during this period 
of severe or pronounced asthma, marked dyspnea on exertion 
between attacks with only temporary relief by medication, 
more than light manual labor precluded, or marked loss or 
weight or other evidence of severe impairment of health.  

Moreover, the evidence does not show that the veteran's 
emphysema with asthma during this period was characterized by 
exertional dyspnea sufficient to prevent climbing one flight 
of steps or walking one block without stopping, or 
pronounced, intractable, and totally incapacitating pulmonary 
emphysema, with dyspnea at rest.  Rather, the veteran 
reported during a March 2000 VA medical examination that he 
was capable of five minutes of severe exertion prior to 
experiencing dyspnea.  In view of the foregoing, the Board 
finds that, from October 7, 1996 to June 7, 2000, the 
evidence of record supports a 30 percent rating, but no 
higher, for the veteran's emphysema with asthma.

For the period from June 8, 2000, the Board finds that a 
rating in excess of 60 percent for emphysema with asthma is 
not warranted.  The record clearly does not show pronounced, 
intractable, and totally incapacitating pulmonary emphysema, 
with dyspnea at rest, or marked dyspnea and cyanosis on mild 
exertion.  Nor does the evidence show pronounced symptoms 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and marked loss or weight or 
other evidence of severe impairment of health.  See 38 C.F.R. 
§ 4.97, Codes 6602 and 6603 (1996).  Likewise, pulmonary 
function testing did not reveal FEV-1 less than 40-percent of 
predicted; FEV-1/FVC less than 40 percent predicted; DLCO 
(SB) less than 40 percent predicted; more than one attack per 
week with episodes of respiratory failure; the requirement 
for the daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or cor pulmonale 
(right heart failure), or right ventricular hypertrophy, or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or episode(s) of acute respiratory failure, 
or requires outpatient oxygen therapy.  Thus, the criteria 
for the next higher evaluation of 100 percent are clearly not 
met.  

As to the issues on appeal, the Board has also considered 
whether an extraschedular rating is warranted.  38 C.F.R. 
3.321(b)(1) (2001).  But, there is no evidence of marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
epididymitis or emphysema with asthma, and he has made no 
assertions to that effect.  Thus, an extraschedular rating 
for either disability is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).

ORDER

An initial rating in excess of 10 percent for epididymitis is 
denied.

An initial rating in excess of 10 percent for emphysema with 
asthma from December 1, 1994 to October 6, 1996 is denied.

A 30 percent rating for emphysema with asthma from October 7, 
1996 to June 7, 2000 is granted, subject to the law and 
regulations governing the payment of monetary benefits.

A rating in excess of 60 percent for emphysema with asthma 
from June 8, 2000 is denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

